         Case 1:16-cr-00670-KMW Document 325 Filed 11/04/20 Page 1 of 4

                                                                                 USDCSDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC#: _ _ _ _ _ _ __
--------------------------------------------------------X
                                                                                                           I
                                                                                 DA TE Fl LED: __( ,I~ ?..~'to___ ___ _
UNITED STATES OF AMERICA


                 -against-                                             l 6-CR-670 (KMW)
                                                                     OPINION & ORDER
MARIA MAGDALENA ALMONTE

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Maria Magdalena Almonte has moved to reduce her term of imprisonment

pursuant to the federal compassionate release statute, 18 U.S.C. § 3582(c)(l)(A).             (ECF No.

313.)    The Government opposes Almonte's motion.               (ECF No. 321.)    For the reasons set fotth

below, Almonte's motion is DENIED.

                                                   BACKGROUND

         On September 12, 2016, Almonte was arrested in connection with her alleged role in a

sex trafficking conspiracy that trafficked minor girls and adult women for sex.            (Gov't Opp'n at

1-2.)   Several of Almonte's younger daughters were among the victims of the conspiracy.                   (Id.)

         On August 7, 2017, Almonte pied guilty to one count of using interstate commerce to

promote unlawful activity, in violation of 18 U.S .C. § I 952(a)(3) and 2.         (Id. at 2.)   On March

26, 2018, Almonte was sentenced to 60 months' imprisonment, to be fo llowed by three years of

supervised release.      (Id. at 3.)

         Almonte surrendered to the custody of the Bureau of Prisons ("BOP") on May 9, 2018

and is currently incarcerated at the Federal Correctional Institution, Aliceville.         The BOP

projects a release date of August I 0, 2022.         (Id.)   Because Almonte is subject to an

immigration detainer, she is not eligible for home confinement or furlough.            (Id. at 3 n. l .)
           Case 1:16-cr-00670-KMW Document 325 Filed 11/04/20 Page 2 of 4




          On September 21, 2020, proceeding prose, Almonte filed the instant motion.                On

October 20, the Government filed its opposition.             On October 23, the Government filed a

supplemental letter containing additional information received from the BOP.                (ECF No. 322.)

                                                LEGAL STANDARD

          Pursuant to 18 U.S.C. § 3582(c)(l)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5 I 94 (Dec. 21, 2018), a court may reduce a defendant's sentence upon motion

of the Director of the BOP, or upon motion of the defendant.             A defendant may move under

Section 3582(c)(l)(A) only after the defendant has "fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

of30 days from the receipt of such a request by the warden of the defendant's facility, whichever

is earlier."     Id. 1

           A cou1t may reduce a defendant's sentence if it finds that "extraordinary and compelling

reasons warrant such a reduction" and "such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission."               Id. § 3582(c)(l)(A)(i).     The court has

discretion to consider "the full slate of extraordinary and compelling reasons that an imprisoned

person might bring before them in motions for compassionate release."                United States v.

Brooker, 2020 WL 5739712, at *7 (2d Cir. Sept. 25, 2020).               In light of the COVID-19 pandemic,

such reasons may include whether a defendant is at increased risk of suffering serious illness

from the virus.          See, e.g., United States v. Jones, 2020 WL 6131252, at *3 (S.D.N.Y. Oct. 19,

2020) (Swain, J.).

           In determining whether to grant a motion for compassionate release, courts also must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they apply.               18



    1   The Government concedes that Almonte has exhausted her administrative remedies.   (Gov't Let. at l, ECF No.
        316.) Her motion is thus ripe for consideration.


                                                         2
           Case 1:16-cr-00670-KMW Document 325 Filed 11/04/20 Page 3 of 4




U.S.C. § 3582(c)(l)(A).          Even if extraordinary and compelling reasons for compassionate

release exist, a court may deny the motion if the sentencing factors outweigh those reasons.                       See,

e.g., United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (Engelmayer, J.).

                                                       DISCUSSION

           Almonte argues that the Court should grant compassionate release based on her medical

condition, combined with the COVID-19 pandemic.                    (Mot. at 1-3.)

           The Government concedes that, in light of the COVID-19 pandemic, Almonte' s -

constitutes an extraordinary and compelling reason warranting compassionate release. 2                      (Gov't

Opp'n at 12.)        The Centers for Disease Control and Prevention consider- to be a risk

factor for suffering more severe illness from COVID-19.                  (Id.)   Almonte's other conditions,

including hype1tension and a thyroid disorder, do not appear to present the same heightened risk.

(Id. at 4, 12.)

           The Court agrees with the Government, however, that the sentencing factors outweigh

these extraordinary and compelling circumstances.                (Id.)

           At sentencing, the Couit observed that Almonte's offense "should shock the conscience

of anyone."        (Sent. Tr. at. 16, ECF No. 193.)        Almonte's role in a sex trafficking conspiracy

had put young girls-including her own minor daughters-at serious risk of physical harm,

sexually contracted diseases, and permanent psychological damage.                     (Gov't Opp'n at 14.)

Although Almonte did not run the conspiracy, she provided apartments where prostitution took

place; assisted with payments; and shared some of the profits of the enterprise.                   (Sent. Tr. at

14-15 .)     Almonte's offense was, and remains, extraordinarily serious.                (Id. at 16.)

           Based on the shocking nature of Almonte's conduct, the Court also expressed its belief


   2    Although Almonte's motion stated that she suffers from hypertension and asthma, it did not reference-.
       (Mot. at 2-3.) The Government, however, obtained extensive medical records from the BOP in an attempt to
       identify any medical information that may be relevant to the motion.   (Gov't Opp'n at 4 n.3.)


                                                           3
          Case 1:16-cr-00670-KMW Document 325 Filed 11/04/20 Page 4 of 4




that she needed to be "individually deterred."     (Id. at 16-17.)   Almonte has now served only

half of the 60-month sentence imposed.       (Gov' t Opp'n at 3, 12-13.)   Courts in this district have

denied motions for compassionate release when defendants have served comparable po1tions of

their respective sentences.    See, e.g., United States v. Seshan, 2020 WL 2215458, at *4

(S.D.N.Y. May 6, 2020) (Keenan, J.); United States v. Nieves, 2020 WL 2476185, at *3 (S.D.N.Y.

May 13, 2020) (Nathan, J.).      In addition, the Cou1t stated that general deterrence required "the

maximum allowable time in custody."         (Sent. Tr. at 16-17 .)

          Almonte argues that, "[g]iven her age, recidivism is low and it is highly unlikely that she

will commit fmther crimes."       (Mot. at 3.)   But Almonte, who is now 55 years old, participated

in this sex trafficking operation when she was approximately 48-51 years old.        (See Sent. Tr. at

3, 14.)    The Court cannot conclude that, if released, Almonte will not be a danger to the safety

of any person or the community.

          In light of the above, a reduction in Almonte's sentence would not reflect the seriousness

of the offense, provide just punishment, afford adequate deterrence to criminal conduct, or

protect the public from fu1ther crimes by the defendant.       See 18 U.S.C. §§ 3553(a)(2)(A)-(C).

                                                 CONCLUSION

          Because the sentencing factors outweigh the extraordinary and compelling reasons for

compassionate release, Almonte's motion is DENIED.




          SO ORDERED.

Dated: New York, New York
       November 4, 2020
                                                                    KIMBA M. WOOD
                                                                 United States District Judge




                                                     4
